Citation Nr: 1203769	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-24 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder prior to February 26, 2007, and in excess of 50 percent from April 1, 2007.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for diabetes mellitus, type II (DM), assigning a 20 percent evaluation effective September 9, 2004 and posttraumatic stress disorder (PTSD), assigning a 30 percent evaluation effective September 9, 2005; denied service connection for hypertension, malaria, and trench foot; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In November 2006, the Veteran submitted a notice of disagreement with the TDIU and hypertension denials and the ratings assigned for DM and PTSD.  He subsequently perfected his appeal in July 2007 as to the issue of an increased initial rating for PTSD only.  He specifically indicated on his VA Form 9 that this was the only issue he was appealing  Thereafter, a temporary total hospitalization rating was assigned for PTSD from February 26, 2007, to March 31, 2007, followed by a 50 percent rating effective April 1, 2007.

In a May 2011 rating decision, the Cleveland RO granted entitlement to TDIU effective October 25, 2007.  This grant is considered a full grant of the benefits on appeal for the Veteran's TDIU claim.  As such, the claim of entitlement to TDIU is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

In October 2011 and January 2012, prior to the promulgation of a decision in the appeal, the Veteran and his representative each submitted written correspondence indicating that the Veteran wished to withdraw his appeal of the initial evaluations assigned for posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of increased initial ratings for posttraumatic stress disorder by the Veteran and his representative have been met and the appeal is withdrawn effective October 13, 2011.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).  In October 2011, the Veteran submitted a statement withdrawing his PTSD appeal.  Further, a January 2012 letter from his representative confirmed the Veteran's desire to withdraw the appeal.  The withdrawal is effective immediately upon receipt by the RO and Board in October 2011.  See 38 C.F.R. § 20.204(b)(3) (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for increased initial ratings for PTSD is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


